United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0859
Issued: October 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 22, 2016 appellant, through counsel, filed a timely appeal from a February 2,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he suffered from a pulmonary condition
causally related to factors of his federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel contends that an OWCP hearing representative totally ignored the
well-rationalized opinion of appellant’s physician when analyzing appellant’s claim. He further
contends that the weight of the medical evidence rests with the opinions of appellant’s treating
physicians, and that at a minimum, appellant should have been referred to an impartial medical
examiner to resolve a conflict in medical opinion evidence between appellant’s physicians and
the physician who conducted the second opinion for OWCP.
FACTUAL HISTORY
On September 19, 2014 appellant, then a 63-year-old boilermaker, filed an occupational
disease claim (Form CA-2) alleging that he suffered from occupational pneumoconiosis with
pulmonary asbestosis and chronic obstructive pulmonary disease (COPD) as a result of his
federal employment. He did not indicate on the claim form that he had stopped work and he did
not submit any evidence with his claim.
By letter dated October 7, 2014, OWCP informed appellant that further information,
including medical evidence, was necessary to support his claim. It afforded him 30 days to
submit this information.
Appellant submitted a statement detailing his work assignments for the employing
establishment and elsewhere for the Boilermakers Union since 1978. He noted that his work
exposed him to coal dust on a daily basis, as well as asbestos, flue gas, fly ash, welding smoke,
fumes and grinding dust. Appellant indicated that he has had shortness of breath and has used
inhalers since approximately 2006. He also noted that he smoked cigarettes for 30 years at the
rate of one and one-half to two packs a day, but indicated that he quit smoking 14 years ago. A
copy of appellant’s work record was submitted that supported his statement regarding his
employment history.
In an August 26, 2014 medical report, Dr. Glen Baker, a physician Board-certified in
internal medicine and pulmonary disease, noted appellant’s work history as a boilermaker for 26
years and listed appellant’s various job assignments. He noted that appellant would occasionally
wear a paper mask, or a more substantial mask, but that he did not wear a mask at all times.
Dr. Baker noted that appellant had been short of breath for the past 15 to 16 years, primarily with
dyspnea on exertion. He interpreted a chest x-ray as showing occupational pneumoconiosis
category 1/0. Dr. Baker also found mild obstructive ventilatory defect on pulmonary function
testing. He stated that with appellant’s FEV1 of 77 percent he would have a class 1 B, 4 percent
impairment based on the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (2009). Dr. Baker concluded that appellant worked as a
boilermaker for 26 years with exposure to asbestos coal dust as well as other dusts, fumes, and
odors of unclear etiology. He noted that appellant had x-ray changes consistent with early
pulmonary asbestosis and that his pulmonary function studies were mildly reduced. Dr. Baker
noted that appellant ceased cigarette smoking 14 years ago. He opined that appellant’s
impairment was due to a combination of his COPD and pulmonary asbestosis that was due to his
26-year work history, although he noted that his tobacco exposure contributed to his COPD.
Appellant also submitted Dr. Baker’s pulmonary function study, spirometry report and x-ray
report.

2

Mike Bradford, an industrial hygienist for the employing establishment prepared an
undated report concerning appellant’s claim. He discussed appellant’s employment history and
challenged his assertion that he used a paper mask, as the employing establishment required Half
Mask Air Purifying Respirators, at a minimum. Mr. Bradford also contended that appellant
spent approximately 80 percent of his working career at various assignments for the Boilermaker
Union, and that the employing establishment could not attest to his exposure or protection during
this employment. He discussed appellant’s smoking history. Mr. Bradford concluded that given
the exposure to coal dust at the employing establishment was consistently under the OSHA
guidelines, appellant’s smoking history was the likely causative factor in his respiratory illness
and would be unrelated to the work for the employing establishment. He noted that the
employing establishment continued to have a very strong respiratory protection program for
workers exposed to airborne hazards.
On December 22, 2014 OWCP referred appellant to Dr. Allan Goldstein, a physician
Board-certified in pulmonology and internal medicine, for a second opinion. In a January 12,
2015 report, Dr. Goldstein noted that he had reviewed appellant’s record and had conducted a
physical examination. He concluded that appellant did not have asbestosis. Dr. Goldstein noted
that appellant’s x-rays showed no evidence of pneumoconiosis. He related that appellant’s
pulmonary functions showed an obstructive defect with a slight increase in residual volume that
did not improve with a bronchodilator, and the small airways decreased in volume with
bronchodilators suggesting some irritation of the airway. Dr. Goldstein noted that the diffusion
capacity was reduced but normalized for alveolar volume. He opined that although appellant had
been exposed to asbestos and did have an appropriate latency period, he did not meet the
American Thoracic Society criteria for asbestosis. Dr. Goldstein explained that appellant’s chest
x-ray did not show a profusion of 1/0, that the criteria required a restrictive defect on pulmonary
function. He also related that, while appellant had an obstructive defect, he did not have rales on
examination, and that, while his diffusion was abnormal, it was corrected for alveolar volume.
Dr. Goldstein noted that appellant did have COPD, but that this is related to his smoking. He
opined that, although appellant has been exposed to asbestos based on history, he does not have
asbestosis. Dr. Goldstein noted that appellant did not give a history that would be consistent
with occupational asthma, and that his pulmonary functions were not consistent with reversible
airways disease and were not consistent with restrictive defect. The objective tests supporting
Dr. Goldstein’s report were also submitted to the record.
By decision dated March 17, 2015, OWCP denied appellant’s claim as it determined that
the medical evidence of record did not demonstrate that his chronic obstructive pulmonary
disease was the result of his accepted exposure to asbestosis during his federal employment.
By letter dated March 26, 2015, postmarked March 27, 2015, appellant requested a
hearing before an OWCP hearing representative.
In an October 5, 2015 x-ray report, Dr. Matthew A. Vuskovich, a physician Boardcertified in occupational medicine, interpreted appellant’s radiograph and determined that
appellant had category 2/1 pneumoconiosis.
Appellant requested a hearing. At the hearing held on November 18, 2015, appellant
testified and described the duties of a boilermaker and described his duties at each of his job

3

assignments for the employing establishment and his exposure to asbestos. He noted that the
dust got in his nose and that he would blow it out his nose and cough up dust. Appellant
described his breathing problems. He noted that it has been 15 years since he smoked. Counsel
discussed the medical evidence. He argued that as there was a conflict in the medical evidence
between appellant’s treating physician and the second opinion physician, appellant should have
been referred for an impartial medical examination.
In a December 22, 2015 letter, the employing establishment contended that the exposure
to coal dust that appellant and counsel allege was not accurate, and that there was no quantitative
analysis showing this alleged exposure to dust. It stated that appellant was never exposed to an
airborne hazard identified by air sampling, and therefore there was no requirement for him to
wear the enhanced protection. However, if a hazard existed, more protective equipment would
have been required. This letter also noted that only trained personnel (insulators) with proper
personal protective equipment were allowed to perform insulating abatement duties, and that
appellant did not perform insulating/abatement duties as a boilermaker during his tenure at the
employing establishment.
In a January 5, 2016 letter to the hearing representative, counsel responded to the
employing establishment’s letter, arguing that the employing establishment clearly noted data
regarding appellant’s exposure to respirable dust was not available. However, admittedly, dust
was present at the plants where appellant worked. Counsel argued that one negative report, that
of Dr. Goldstein, could not represent the weight of the evidence.
By decision dated February 2, 2016, the hearing representative found that appellant had
not submitted any detailed rationalized medical evidence to support that his claimed condition
was due to factors of his employment, and accordingly affirmed the March 17, 2015 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See S.P., 59 ECAB 184, 188 (2007).

4

disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The Board finds that this case is not in posture for decision as there is an unresolved
conflict in medical opinion. OWCP determined that appellant had established that he was
exposed to respirable dust during his federal employment. Further, the evidence established that
appellant was diagnosed with pulmonary issues, including COPD.
However, OWCP denied appellant’s claim, finding that he failed to establish a causal
relationship between the accepted factors of his federal employment and the medical diagnosis.
In reaching this conclusion, the hearing representative determined that appellant had not
submitted any detailed rationalized medical evidence to support that the claimed condition is due
to factors of his federal employment. Although she mentioned the report of appellant’s
physician, Dr. Baker, when discussing the factual history of the case, the hearing representative
did not discuss Dr. Baker’s report when analyzing the medical evidence. Instead, the hearing
representative found that Dr. Goldstein, the second opinion physician, opined that appellant’s
condition was not related to his federal employment, and she denied benefits based on this
report.
The Board notes that the hearing representative’s statement that appellant failed to submit
rationalized medical evidence to support that he suffered a medical diagnosis causally related to
the accepted factors of his federal employment is incorrect. Appellant submitted a report by
Dr. Baker, a physician who is Board-certified in internal medicine and pulmonary disease.
Dr. Baker conducted objective studies. He noted that appellant’s chest x-ray was consistent with
early pulmonary asbestosis and that his pulmonary function studies were mildly reduced.
Dr. Baker discussed appellant’s employment-related exposure to dust, noted his smoking history,
and concluded that appellant’s impairment was due to a combination of his COPD and
pulmonary asbestosis that was due to his 26-year work history as a boilermaker, although he did
note that appellant’s tobacco exposure contributed to his COPD. Dr. Baker diagnosed
occupational pneumoconiosis with pulmonary asbestosis category 1/0 and mild obstructive
ventilatory defect on pulmonary function testing.
6

See Roy L. Humphrey¸ 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

OWCP referred appellant to Dr. Goldstein for a second opinion, and Dr. Goldstein
disagreed with the diagnoses of Drs. Baker and Vuskovich. Dr. Goldstein, who is also Boardcertified in pulmonology and internal medicine, concluded that appellant’s x-rays showed no
evidence of pneumoconiosis, and that his pulmonary functions and blood gas studies also were
not supportive of asbestosis. He found that appellant’s pulmonary functions were not consistent
with reversible airways disease and were not consistent with a restrictive defect. Rather,
Dr. Goldstein determined that appellant suffered from COPD related to his prior smoking
history.
The Board finds that the reports of Drs. Baker and Goldstein are of virtually equal weight
and rationale.8 Both physicians are Board-certified in internal medicine and pulmonology. Both
physicians support their respective conclusions with objective studies, discussion of appellant’s
employment history, and physical examination findings. Because there is an unresolved conflict
in medical opinion, pursuant to 5 U.S.C. § 8123(a), the case will be remanded to OWCP for
referral to an impartial medical examiner to determine whether appellant has a pulmonary
condition causally related to the accepted factors of his federal employment. After OWCP has
developed the case record consistent with the Board’s directive, a de novo decision shall be
issued.
CONCLUSION
This case is not in posture for decision due to an unresolved conflict in the medical
evidence.

8

See Darlene R. Kennedy, 57 ECAB 414, 416 (2006); see also D.S., Docket No. 16-0174 (issued April 11, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2016 is set aside, and the case is remanded for further
action consistent with this decision.
Issued: October 14, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

